UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND


_______________________________________
                                       )
UNITED STATES OF AMERICA               )
                                       )
                                       )
          v.                           )
                                       )         No. 91-CR-115-WES-3
DONNA L. SACCOCCIA,                    )
                                       )
                Defendant.             )
                                       )
                                       )
UNITED STATES OF AMERICA               )
                                       )
                                       )
          v.                           )
                                       )         No. 91-CR-115-WES-4
VINCENT HURLEY,                        )
                                       )
                Defendant.             )
_______________________________________)

                       MEMORANDUM AND ORDER

WILLIAM E. SMITH, Chief Judge.

     Before the Court are Donna Saccoccia’s Petition for Writ of

Error Coram Nobis to Vacate Forfeiture Judgment and Motion for

Refund” 1 (“Def. Pet.”), ECF No. 478, and Vincent Hurley’s Motion

to Adopt Motion of Other Defendants,   2   ECF No. 456. For the reasons



1 Donna Saccoccia’s petition was originally incorrectly docketed
under Stephen Saccoccia’s case number (91-CR-115 (1)). It was
re-docketed correctly but the ECF numbers and filings are now
out of order.

2 The Court addresses the arguments in Donna Saccoccia’s
petition, and assumes that Hurley is adopting those arguments in
his Motion.
                                   1
that     follow,   the    Court    DENIES       both     Saccoccia’s   Petition      and

Hurley’s Motion.

    I.     Background

           Petitioner Donna Saccoccia, as well as her brother, Vincent

Hurley, her husband, Stephen Saccoccia 3, and other co-defendants,

were     convicted   in   1993     of   a   RICO    conspiracy    involving     money

laundering. United States v. Saccoccia, 823 F. Supp. 994, 997

(D.R.I. 1993). Donna Saccoccia was sentenced to 14 years in prison

and a forfeiture judgment of $136,344,231.86, the amount that Judge

Torres     found   that   the     defendants       had    laundered    on   behalf   of

Columbian drug traffickers. See United States v. Hurley, 63 F.3d

1, 7 (1st Cir. 1995); Saccoccia, 823 F. Supp. at 1006.

         Petitioner filed her petition on May 4, 2018 and Hurley filed

his motion on May 30, 2018.             The United States filed its Response

to Defendants’ Petition for Writ of Coram Nobis (“Gov’t Resp.),




3    In a different procedural attempt to make the same claim his
wife makes here, Stephen Saccoccia filed a civil complaint also
seeking relief from his forfeiture judgment based on United States
v. Honeycutt, 137 S.Ct. 1626 (2017). Saccoccia v. U.S., No. 18-
266 WES, 2019 WL 1382280, at *1 (D.R.I. March 27, 2019). In that
case, this Court granted the Government’s Motion to Dismiss
Saccoccia’s complaint. Id. at *3.
     The First Circuit also denied Stephen Saccoccia’s petition to
file a successive 28 U.S.C. § 2255 motion that again sought relief
from the forfeiture order based on Honeycutt. See First Circuit
Case No. 18-1172, Document 00117261316 (Petition) and ECF No. 453
(Order). His wife now seeks a third bite at the apple in this
petition.


                                            2
which responds to both Saccoccia’s Petition and Hurley’s Motion,

on August 13, 2018, ECF No. 460. This Order follows.

  II.    Discussion

         A. Writ of Coram Nobis

     Petitioner brings this claim pursuant to the All Writs act,

28 U.S.C. § 1651, a remedy available to “fill whatever interstices

exist in the post-conviction remedial scheme made available to

federal prisoners by way of [28 U.S.C. §] 2255.” Trenkler v. United

States, 536 F.3d 85, 97 (1st Cir. 2008) (citing United States v.

Ayala, 894 F.2d 425, 428 (D.C. Cir. 1990)). Petitioner argues that

United States v. Honeycutt, 137 S. Ct. 1626 (2017), which held

that the Government’s right to obtain forfeited proceeds under 21

U.S.C.    §   853   is   limited   to   property      the   defendant     actually

acquired, should also be applied to forfeitures under 18 U.S.C. §

1963.    Def. Pet. 3-4. Therefore, petitioner argues, the forfeiture

judgment      against    her,   which   was   based    on   joint   and    several

liability, should be vacated. Def. Pet. 4.

     A court may grant relief under the writ of error coram nobis

only where a plaintiff “explain[s] his failure to seek earlier

relief from the judgment, show[s] that he continues to suffer

significant      collateral     consequences     from       the   judgment,   and

demonstrate[s] that the judgment resulted from an error of the

most fundamental character.” United States v. George, 676 F.3d

249, 254 (1st Cir. 2012)).         Moreover, “it is not enough for a coram

                                        3
nobis petitioner to show that he can satisfy the elements of the

tripartite   test:   he   must   also       show   that   justice   demands   the

extraordinary balm of coram nobis relief.” Id. at 255 (citing Hager

v. United States, 993 F.2d 4, 5 (1st Cir. 1993)).

     Assuming arguendo that this writ is the proper procedural

vehicle for this challenge, that the holding of Honeycutt applies

to the statute at issue in this case, and that Honeycutt applies

retroactively – all issues the Court need not decide today –

Petitioner’s claims fail on their substance.              Simply put, there is

no error here to correct. The sentencing judge found that both

Petitioner and her husband were deeply involved in the conspiracy

to launder drug cartels’ money by purchasing gold. Saccoccia, 823

F. Supp. at 998.     Specifically, both Donna and Stephen controlled

the account through which the $136,344,231.86 was laundered, and

that was the amount Donna was ordered to forfeit. Id. at 999;

Hurley, 63 F.3d at 7.        Vincent Hurley chose to have the jury

determine, by special verdict form, that he was liable for the

same amount of money also. Hurley, 63 F.3d at 20. Thus, there is

no legal merit to their argument that the forfeiture judgments

against Donna and Vincent should be vacated because they were based

on joint and several liability.

     Furthermore, even if Petitioner could convince the court that

an “error” was made in the forfeiture judgments, Petitioner has

clearly not shown that it was an “error of the most fundamental

                                        4
character.” George, 676 F.3d at 254.   Courts, including this one,

have held that “alleged errors in restitution orders, criminal

fines, and forfeiture orders are not ‘fundamental to the underlying

convictions.’” Saccoccia, 2019 WL 1382280 at *2 (quoting United

States v. Iacaboni, 592 F. Supp. 2d 216, 221 (D. Mass. 2009)); see

United States v. Sloan, 505 F.3d 685, 697 (7th Cir. 2007); United

States v. Keane, 852 F.2d 199, 204 (7th Cir. 1988); Lowery v.

United States, 956 F.2d 227, 229 (11th Cir. 1992).      Therefore,

Plaintiff fails to state a plausible claim for coram nobis relief.

       B. 28 U.S.C. § 1355 Motion for Refund

       Petitioner also asks this Court to order a refund of all

money seized by the Government until now, pursuant to 28 U.S.C. §

1355. Def. Pet. 1, 8. However, even if this were a valid procedural

avenue through which to challenge the forfeiture order, this

challenge is premised on the idea that “Honeycutt invalidated the

judgment,” which, for the reasons described above, it did not.

Def. Pet. 8. Thus, petitioner’s claim under § 1355 also fails.




                                5
       C. Conclusion

     Therefore,     for   all   the       reasons   outlined   above,   the

Petitioner’s Writ of Error Coram Nobis is DENIED, and Hurley’s

Motion to Adopt Motion of Other Defendants is also DENIED.

IT IS SO ORDERED.



William E. Smith
Chief Judge
Date: November 6, 2019




                                      6
